         Case 5:18-cv-00103-MTP Document 11 Filed 12/10/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION


CHAZ D. PINKSTON, # 148934                                                        PLAINTIFF

VERSUS                                           CIVIL ACTION NO. 5:18cv103-DCB-MTP

PELICIA HALL, JERRY WILLIAMS,
TONY COMPTON, AMERICAN
CORRECTIONAL ASSOCIATION,
MANAGEMENT AND TRAINING
CORPORATION, TRINITY, DIRECTOR D.
BANKS, LARRY LEE, ROBYN
WILLIAMS, JODY BRADLEY, GABRIEL
WALKER, CASE WORKER JANUARY,
TONYA TOOMEY, TERRY DANIELS,
JUSTIN GREEN, LIEUTENANT GASTON,
LIEUTENANT GUEHO, DELANDO
MILES, MICHAEL JOHNSON, JACOB
JONES, OFFICER C. HUGHEY, OFFICER
B. CHESTER, OFFICER KING, NURSE
ROBERTSON, UNIT MANAGER BROWN,
ROGER DAVIS, NUTRITIONAL
SUPERVISOR DUNMORE, JAMES A.
GONDLES, RICHARD PENNINGTON,
MISSISSIPPI DEPARTMENT OF
HEALTH, and ROBERT MARQUARDT                                                  DEFENDANTS


                             ORDER ADDING DEFENDANTS

       BEFORE THE COURT is pro se Plaintiff Chaz D. Pinkston’s Response [8, 10]. The

Response adds Jacqueline Banks, Joe Errington, Gregory Smith, Warehouse Supervisor Dixon,

Gloria Perry, Centurion of Mississippi, L.L.C., Mike Hattan, April Meggs, Nathaniel Reed, and

Dr. James Burke as Defendants. The Clerk of Court shall add them to the docket.

       IT IS THEREFORE ORDERED that the Clerk of Court shall add Jacqueline Banks,

Joe Errington, Gregory Smith, Warehouse Supervisor Dixon, Gloria Perry, Centurion of
         Case 5:18-cv-00103-MTP Document 11 Filed 12/10/18 Page 2 of 2




Mississippi, L.L.C., Mike Hattan, April Meggs, Nathaniel Reed, and Dr. James Burke as

Defendants herein.

       SO ORDERED, this the 10th day of December, 2018.


                                   s/ Michael T. Parker
                                   UNITED STATES MAGISTRATE JUDGE




                                              2
